EXHIBIT 10.1
CONSOLIDATED WATER CO. LTD. 2008 EQUITY INCENTIVE PLAN
1. Purpose.
     The purpose of the Consolidated Water Co. Ltd. 2008 Equity Incentive Plan
(the “Plan”) is to attract and retain persons who are expected to make important
contributions to the Company and its Affiliates, to provide an incentive for
them to achieve the Company’s goals, and to enable them to participate in the
growth of the Company by granting Awards with respect to the Company’s Common
Stock. Certain capitalized terms used herein are defined in Section 7 below.
2. Administration.
      The Plan shall be administered by the Committee; provided, that the Board
may in any instance perform any of the functions of the Committee hereunder. The
Committee shall have authority to recommend to the Board to adopt, alter and
repeal such administrative rules, guidelines and practices governing the
operation of the Plan as it shall from time to time consider advisable, and to
interpret the provisions hereof in its discretion. The Committee’s
determinations with the Boards approvals hereunder shall be final and binding.
The Committee may, subject to applicable law, delegate to one or more executive
officers of the Company the power to make Awards to Participants who are not
Covered Employees and all determinations hereunder with respect thereto,
provided that the Committee shall fix the maximum number of shares that may be
subject to such Awards.
3. Eligibility.
     All directors, executives and key employees of the Company or any Affiliate
capable of contributing to the successful performance of the Company are
eligible to be Participants in the Plan. Incentive Stock Options may be granted
only to persons eligible to receive such Options under the Code.
4. Stock Available for Awards.
      (a) Amount. Subject to adjustment under subsection (c), up to an aggregate
of 1,500,000 shares of Common Stock, plus the shares subject to any Award that
expires or is terminated unexercised or is forfeited, to the extent of such
expiration, termination, or forfeiture, may be issued pursuant to Awards,
including Incentive Stock Options, under the Plan. Shares issued under the Plan
may consist of authorized but unissued shares. Common Stock issued through the
assumption or substitution of outstanding grants from an acquired company shall
not reduce the shares available for Awards under the Plan.
     (b) Limit on Individual Grants. The aggregate number of shares of Common
Stock that may be granted to any Participant in any fiscal year (i) subject to
Options or Stock Appreciation Rights or (ii) subject to other types of Awards
with respect to which Performance Goals apply shall not exceed 100,000 shares,
subject to adjustment under subsection (c).
      (c) Adjustments. Upon any equity restructuring, whether a stock dividend,
recapitalization, split-up or combination of shares, or otherwise, the number of
shares in respect of which Awards may be made under the Plan, the number of
shares subject to outstanding Awards, the exercise price with respect to any of
the foregoing, and the limit on individual grants in subsection (b) shall be
proportionately adjusted, provided that the number of shares subject to any
Award shall always be a whole number. In the event the Committee determines that
any other reorganization, recapitalization, merger, spin-off or other corporate
transaction affects the Common Stock such that an adjustment is required in
order to preserve the benefits intended to be provided by the Plan, the
Committee shall equitably adjust any or all of the number and kind of shares in
respect of which Awards may be made under the Plan, the number and kind of
shares subject to outstanding Awards, the exercise price with respect to any of
the foregoing, and the limit on individual grants in subsection (b), provided
that the number of shares subject to any Award shall always be a whole number.
Any adjustment made pursuant to this subsection shall be subject, in the case of
Incentive Stock Options, to any limitation required under the Code in the case
of U.S. citizens or U.S. resident aliens.

32



--------------------------------------------------------------------------------



 



5. Awards under the Plan.
     (a) Types of Awards. The Committee may grant Options, Restricted Stock,
Restricted Stock Units, Stock Equivalents and Awards of shares of Common Stock
that are not subject to restrictions or forfeiture.
     (b) Terms and Conditions of Awards.
     (i) The Committee shall select the Participants to receive Awards and
determine the terms and conditions of each Award. Without limiting the foregoing
but subject to the other provisions of the Plan and applicable law, the
Committee shall determine (A) the number of shares of Common Stock subject to
each Award or the manner in which such number shall be determined, (B) the
price, if any, a Participant shall pay to receive or exercise an Award or the
manner in which such price shall be determined, (C) the time or times when an
Award may vest or be exercised or settled, (D) any Performance Goals,
restrictions or other conditions to vesting, exercise, or settlement of an
Award, (E) whether an Award may be settled in the form of cash, Common Stock or
other securities of the Company, Awards or other property, and the manner of
calculating the amount or value thereof, (F) the duration of any Restricted
Period, (G) the effect on an Award of the disability, death, retirement or other
termination of service of a Participant, and (H) the extent to which, and the
period during which, the Participant or the Participant’s legal representative,
guardian or Designated Beneficiary may receive payment of an Award or exercise
rights thereunder. If a Participant accepts an Award under the Plan, the
Committee may require such Participant to waive his or her rights to participate
in any other equity compensation plan of the Company.
     (ii) The Committee shall determine the form of consideration and manner of
payment of the exercise price of any Award. Without limiting the foregoing, the
Committee may, subject to applicable law, permit such payment to be made in
whole or in part in cash or by surrender of shares of Common Stock (which may be
shares retained from the respective Award) valued at their Fair Market Value on
the date of surrender, or such other lawful consideration, including a payment
commitment of a financial or brokerage institution, as the Committee may
determine. The Company may accept, in lieu of actual delivery of stock
certificates, an attestation by the Participant in form acceptable to the
Committee that he or she owns of record the shares to be tendered free and clear
of claims and other encumbrances.
     (iii) Any Award may be made alone, in addition to, or in relation to any
other Award. The terms of Awards of each type need not be identical, and the
Committee need not treat Participants uniformly. No Award shall be transferable
except upon such terms and conditions and to such extent as the Committee
determines, provided that no Award shall be transferable for value and Incentive
Stock Options granted to U.S. citizens or U.S. resident aliens may be
transferable only to the extent permitted by the Code. No Award to any
Participant subject to United States income taxation shall provide for the
deferral of compensation that does not comply with Section 409A of the Code. The
achievement or satisfaction of any Performance Goals, restrictions or other
conditions to vesting, exercise, or settlement of an Award shall be determined
by the Committee.
     (c) Provisions Applicable to Certain Types of Awards.
     (i) Options and Stock Appreciation Rights. The exercise price for any
Option or Stock Appreciation Right shall not be less than 100% of the Fair
Market Value of the Common Stock on the Date of Grant or the par value of the
Stock, whichever is greater. No Option or Stock Appreciation Right shall have a
term longer than ten years. No Incentive Stock Option may be granted more than
ten years after the effective date of the Plan. The Committee shall determine
the manner of calculating the excess in value of the shares of Common Stock over
the exercise price of a Stock Appreciation Right.
     (ii) Restricted Stock and Restricted Stock Units.
     (1) Shares of Restricted Stock and Restricted Stock Units may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as permitted by
the Committee, during the applicable Restricted Period. Restricted Stock Units
may be settled in shares of Common Stock or cash as determined by the Committee.
The Company shall deliver certificates with respect to shares of Restricted
Stock and Restricted Stock Units that are settled in shares to the Participant
or, if the Participant has died, to the Participant’s Designated Beneficiary at
the expiration of the Restricted Period.
     (2) Notwithstanding clauses (D) or (E) of Section 5(b)(i) or Section 6(i),
     a. forfeiture restrictions on shares of Restricted Stock and Restricted
Stock Units that lapse solely based on the length of the Participant’s service
shall lapse with respect to no more than one-third of such shares per year; and

33



--------------------------------------------------------------------------------



 



     b. forfeiture restrictions on shares of Restricted Stock and Restricted
Stock Units that lapse based on the achievement of Performance Goals shall lapse
based on a performance period of at least one year;
provided that the foregoing limitations shall not apply to (i) lapses of
restrictions in connection with the disability, death, retirement or other
termination of service of the Participant or in accordance with Section 6(e) or
(ii) other Awards, including modifications of Awards, with respect to an
aggregate number of shares not exceeding five percent of the total number of
shares authorized for issuance under the Plan.
6. General Provisions.
     (a) Documentation. Each Award under the Plan shall be evidenced by
documentation in the form prescribed by the Committee and delivered to or
executed and delivered by the Participant specifying the terms and conditions of
the Award and containing such other terms and conditions not inconsistent with
the provisions hereof as the Committee considers necessary or advisable to
achieve the purposes of the Plan or to comply with applicable law and accounting
principles. Any such documentation may be maintained solely in electronic
format.
     (b) Termination and Forfeiture. The terms of any Award may include such
continuing provisions for termination of the Award and/or retransfer to the
Company of any shares, cash or other property previously issued pursuant thereto
relating to competition or other activity or circumstances detrimental to the
Company as the Committee may determine to be in the Company’s best interests.
     (c) Dividends. In the discretion of the Committee, any Award may provide
the Participant with dividends or dividend equivalents payable (in cash, in
shares of Common Stock, or in the form of Awards under the Plan) currently or
deferred and with or without interest.
     (d) Committee Discretion. Except as otherwise provided hereby or in a
particular Award, any determination or action with respect to an Award may be
made or taken by the Committee at the time of grant or at any time thereafter.
     (e) Change in Control. In order to preserve a Participant’s rights under an
Award in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may, at the time an Award is made or
at any time thereafter, take such actions, including without limitation one or
more of the following: (i) providing for the acceleration of any time period
relating to the vesting, exercise, or settlement of the Award, (ii) providing
for payment to the Participant of cash or other property with a Fair Market
Value equal to the amount that would have been received upon the vesting,
exercise, or settlement of the Award in connection with the change in control,
(iii) adjusting the terms of the Award in a manner determined by the Committee
to reflect the change in control, (iv) causing the Award to be assumed, or new
rights substituted therefor, by another entity, or (v) terminating the Award, as
the Committee may consider equitable to Participants and in the best interests
of the Company.
     (f) Tax Withholding. A Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Participant under the Plan or otherwise. In the Committee’s
discretion, the minimum tax obligations required by law to be withheld in
respect of Awards may be paid in whole or in part by repurchase of shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their Fair Market Value on the date of retention or
delivery.
     (g) Legal Compliance. The Company shall not be required to issue any shares
of Common Stock or take any other action pursuant to the Plan unless the Company
is satisfied that all requirements of law, or of any stock exchange on which the
Common Stock is then listed, in connection therewith have been or will be
complied with, and the Committee may impose any restrictions on the rights of
Participants hereunder as it shall deem necessary or advisable to comply with
any such requirements.
     (h) Foreign Nationals. Awards may be made to Participants who are employed
outside, or are not citizens or resident aliens of, the United States or the
Cayman Islands on such terms and conditions different from those specified
herein as the Committee considers necessary or advisable to achieve the purposes
of the Plan or to comply with applicable laws.

34



--------------------------------------------------------------------------------



 



     (i) Amendment of Awards. The Committee may amend, modify or terminate any
outstanding Award, including without limitation changing the dates of vesting,
exercise or settlement, causing the Award to be assumed by another entity, and
converting an Incentive Stock Option to a Nonstatutory Stock Option, provided
that the Participant’s consent to such action shall be required unless the terms
of the Award permit such action, the Committee determines that such action is
required by law, or the Committee determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant. The foregoing notwithstanding, without further approval of the
stockholders of the Company, the Committee shall not authorize the amendment of
any outstanding Option or Stock Appreciation Right to reduce the exercise price
and no Option or Stock Appreciation Right shall be canceled and replaced with an
Award exercisable for Common Stock at a lower exercise price.
7. Certain Definitions.
     “Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.
     “Award” means any award of shares of Common Stock or right with respect to
shares described in Section 5(a).
     “Board” means the Board of Directors of the Company.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor law.
     “Committee” means one or more committees appointed by the Board to
administer the Plan or a specified portion thereof. Each such committee shall be
comprised of not less than two members of the Board who shall meet such criteria
as the Board may specify from time to time.
     “Common Stock” means the Class A common stock, CI$0.50 (approx. US$0.60)
par value, of the Company.
      “Company” means Consolidated Water Co. Ltd., a Cayman Islands corporation.
     “Date of Grant” means the date on which all requirements under applicable
law and the Company’s Memorandum and Articles of Association for the effective
grant of an Award have been satisfied.
     “Designated Beneficiary” means the beneficiary designated by a Participant,
in a manner determined by the Committee, to receive amounts due or exercise
rights of the Participant in the event of the Participant’s death. In the
absence of an effective designation by a Participant, “Designated Beneficiary”
means the Participant’s legal representative.
     “Fair Market Value” with respect to the Common Stock or other property
means the fair market value thereof determined by such methods as shall be
established by the Committee from time to time. Unless otherwise determined by
the Committee in good faith, the per share Fair Market Value of the Common Stock
as of any date shall mean (i) if the Common Stock is then listed or admitted to
trading on a national securities exchange, the last reported sale price on such
date on the principal national securities exchange on which the Common Stock is
then listed or admitted to trading or, if no such reported sale takes place on
such date, the average of the closing bid and asked prices on such exchange on
such date or (ii) if the Common Stock is then traded in the over-the-counter
market, the average of the closing bid and asked prices on such date, as
reported by The Wall Street Journal or other appropriate publication selected by
the Committee, for the over-the-counter market.
     “Incentive Stock Option” means an Option complying with the requirements of
Section 422 of the Code or any successor provision and any regulations
thereunder.
     “Option” means a right to purchase shares of Common Stock and may be an
Incentive Stock Option if specified by the Committee.
     “Participant” means a person selected by the Committee to receive an Award
under the Plan.
     “Performance Goals” means one or more objective performance goals based on
one or more of the following criteria established by the Committee: revenue;
revenue growth; sales; expenses; margins; net income; earnings or earnings per
share; cash flow; shareholder return; return on investment; return on invested
capital, assets, or equity; profit before or after tax; operating profit; return
on research and development investment; market capitalization; quality
improvements; market share; cycle time reductions; customer satisfaction
measures; strategic positioning or marketing programs; business/information
systems improvements; expense management; infrastructure support programs; human
resource programs; customer programs; technology development programs; or any
combination of any of the foregoing, and may be particular to a Participant or
may be based, in whole or in part, on the

35



--------------------------------------------------------------------------------



 



performance of the division, department, line of business, subsidiary, or other
business unit, whether or not legally constituted, in which the Participant
works or on the performance of the Company generally.
     “Restricted Period” means any period during which an Award of shares not
yet issued or any part thereof may be forfeited to the Company or during which
shares issued pursuant to an Award may be required to be retransferred to the
Company in stated circumstances.
     “Restricted Stock” means shares of Common Stock that are subject to a
contractual obligation to retransfer to the Company in stated circumstances.
     “Restricted Stock Unit” means the right, subject to forfeiture, to receive
the value of a share of Common Stock in the future, payable in the form of cash,
Common Stock or other securities of the Company, Awards or other property, and
is an unfunded and unsecured obligation of the Company.
     “Stock Appreciation Right” means the right to receive any excess in value
of shares of Common Stock over the exercise price of such right.
     “Stock Equivalent” means the right to receive payment from the Company
based in whole or in part on the value of the Common Stock, payable in the form
of cash, Common Stock or other securities of the Company, Awards or other
property, and may include without limitation phantom stock, performance units,
and Stock Appreciation Rights.
     “Transferable for value” means a transfer on terms that would prevent the
Company from relying on Securities and Exchange Commission Form S-8 (or any
successor form) with respect to the issuance of the Common Stock underlying the
respective Award.
8. Miscellaneous.
     (a) No Rights with Respect to Service. No person shall have any claim or
right hereunder to be granted an Award. Neither the adoption, maintenance, or
operation of the Plan nor any Award hereunder shall confer upon any person any
right with respect to the continuance of his or her employment by or other
service with the Company or any Affiliate nor shall they interfere with the
rights of the Company or any Affiliate to terminate or otherwise change the
terms of such service at any time, including, without limitation, the right to
promote, demote or otherwise re-assign any person from one position to another
within the Company or any Affiliate. Unless the Committee otherwise provides in
any case, the service of a Participant with an Affiliate shall be deemed to
terminate for purposes of the Plan when such Affiliate ceases to be an Affiliate
of the Company.
     (b) No Rights as Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be issued under the
Plan until he or she becomes the holder thereof.
     (c) Effective Date. The effective date of the Plan, from time to time,
shall be the most recent date that the Plan was adopted or that it was approved
by the stockholders, if earlier (as such terms are used in the regulations under
Section 422 of the Code).
     (d) Amendment of Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time, subject to such stockholder approval as the
Board determines to be necessary or advisable to comply with any tax or
regulatory requirement.
     (e) Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the Cayman Islands, without regard to principles of
conflicts of law.

36